Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 1 of 31




                        IN THE UNITED STATES COURT
                      FOR THE DISTRICT OF PUERTO RICO


    MEDICAID AND MEDICARE
    ADVANTAGE PRODUCTS ASSOCIATION
    OF PUERTO RICO, INC. ET AL.,


              Plaintiffs,
                                           CIV. NO.: 19-1940 (SCC)
                 v.

    DOMINGO EMANUELLI-HERNÁNDEZ
    ET AL.,


              Defendants.



               OMNIBUS OPINION AND ORDER
        This matter arises from the government of Puerto Rico’s

     attempt to address a major public health crisis afflicting the

     island for more than a decade: the mass exodus of medical

     professionals in pursuit of better economic opportunity

     elsewhere in the United States. However, in a display of the

     complexities of federalism, that worthy purpose has come

     into direct conflict with the public policy of the U.S. Congress

     in creating the Medicare Advantage program, resulting in the

     lawsuit before us today.

        Plaintiffs Medicaid and Medicare Advantage Products

     Association of Puerto Rico, Inc. (“MMAPA”), MMM

     Healthcare, LLC (“MMM”), Triple-S Advantage, Inc.

     (“Triple-S”), MCS Advantage, Inc. (“MCS”) and Humana

     Health Plans of Puerto Rico, Inc. (“Human”) sued the
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 2 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                              Page 2




     Attorney General and Insurance Commissioner of the

     Commonwealth of Puerto Rico (“Government Defendants”) 1

     in this Court. Plaintiffs alleged, inter alia, that the amendment

     to the Puerto Rico Insurance Code that added regulations to

     Medicare Advantage as administered in Puerto Rico and was

     aimed at addressing the flight of medical professionals from

     the island, Subsection 7 of Puerto Rico Act 90-2019, is

     preempted by the Medicare Prescription Drug, Improvement,

     and Modernization Act of 2003, 42 U.S.C. § 1395w-21 et seq.

     See Docket No. 1.

         The remaining defendants intervened as a matter of right

     under Federal Rule of Civil Procedure 24(a)(2). See Docket

     Nos. 15, 26, 49, 72 and 90. Those parties consist of Asociación

     de Hospitales de Puerto Rico, Inc. (“AHPR”), Mennonite

     General Hospital, Inc. (“Mennonite”), Hospital Menonita

     Caguas, Inc. (“Menonita Caguas”), Hospital Menonita

     Guayama, Inc. (“Menonita Guayama”), San Jorge Children’s

     Hospital (“San Jorge”), Clinical Laboratories Association Inc.

     (“CLA”), Puerto Rico Association of Radiology Imaging

     Centers Inc. (“PRARIC”) and the Puerto Rico College of

     Physicians-Surgeons          (“CMCPR”)       (collectively,    the

     “Intervenor Defendants”).



     1The originally named defendants, Dennise Longo-Quiñones and Javier
     Rivera-Ríos, have since been substituted by Domingo Emanuelli-
     Hernández and Mariano A. Mier-Romeu, the current Secretary of the
     Department of Justice and Insurance Commissioner of Puerto Rico,
     respectively. See Docket Nos. 116 and 119.
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 3 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                                    Page 3




         Pending before the Court are the Government Defendants’

     Motion to Dismiss at Docket Number 32; Plaintiffs’ Cross-

     Motion for Summary Judgment at Docket Number 48 2;

     Plaintiffs’ Motion to Dismiss Counterclaims at Docket

     Number 110; and Plaintiffs’ Motion for Expedited Decision on

     Pending Motions or, in the alternative, for Preliminary

     Injunction at Docket Number 114. All Defendants opposed

     Plaintiffs’ Cross-Motion for Summary Judgment, see Docket

     Numbers 58 and 76, and the Government Defendants and

     several Intervening Defendants opposed Plaintiffs’ Motion

     for Preliminary Injunction, see Docket Numbers 123 and 125.

         Because Plaintiffs’ Cross-Motion for Summary Judgment

     does not rely on any facts beyond those iterated in the

     pleadings, we convert that motion into a Motion for Judgment

     on the Pleadings pursuant to Federal Rule of Civil Procedure

     12(c). 3 Virtually no discovery has yet been conducted in this

     case, and therefore no factual record beyond the Complaint

     and subsequent pleadings exists upon which the Court may

     rely in making its rulings, making summary judgment

     premature. Plaintiffs even acknowledge as much in their

     Cross-Motion for Summary Judgment, before ultimately

     filing a skeletal Statement of Undisputed Facts in compliance



     2 Plaintiffs also opposed the Government Defendants’ Motion to Dismiss
     in the same motion.
     3 That Rule states, “After the pleadings are closed – but early enough not

     to delay trial – a party may move for judgment on the pleadings.” Fed. R.
     Civ. P. 12(c).
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 4 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                                    Page 4




     with Local Rule 56(b) of this Court reciting the allegations

     from their Complaint. See Docket Nos. 48, pg. 11 n.2 and 105.

     Thus, the Court will treat Plaintiffs’ Cross-Motion for

     Summary Judgment as a Rule 12(c) Motion for Judgment on

     the Pleadings. 4

         For    the    reasons     stated    herein,    the    Government

     Defendants’ Motion to Dismiss at Docket Number 32 is

     DENIED, Plaintiffs’ Motion for Judgment on the Pleadings

     (formerly a Cross-Motion for Summary Judgment) at Docket

     Number 48 is GRANTED and the remaining pending motions

     at Docket Numbers 110 and 114 are MOOT.

         I.      Factual and Procedural Background

         Unless otherwise indicated, we derive the following

     factual summary from Plaintiffs’ Complaint, Docket Number

     1. As we must at the motion-to-dismiss stage, we construe all

     of Plaintiffs’ factual allegations as true and make all

     reasonable inferences in their favor. Beddall v. State St. Bank &

     Trust Co., 137 F.3d 12, 16 (1st Cir. 1998).

         Medicare       is   a   federal    health   insurance      program

     established under Title XVIII of the Social Security Act for

     people over 65 years old and certain other qualifying

     beneficiaries. See Docket No. 1, ¶ 24. It is administered by the

     4 In converting Plaintiffs’ Cross-Motion for Summary Judgment into one
     for Judgment on the Pleadings, Defendants’ arguments that summary
     judgment is premature and that the parties need first to develop a factual
     record pursuant to Federal Rule of Civil Procedure 56 are rendered moot.
     See Docket Nos. 58 and 112.
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 5 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                              Page 5




     Centers for Medicare and Medicaid Services (“CMS”), an

     agency within the U.S. Department of Health and Human

     Services, and consists of four parts, one of which is most

     relevant here: Part C, also known as Medicare Advantage

     (“MA”). See id. at ¶¶ 25, 26.c. Under MA, private insurance

     companies contract with CMS to provide Medicare benefits,

     as well as coverage outside of Medicare. See id. at ¶ 26.c.

        Under the traditional Medicare program, the government

     pays healthcare providers directly based on a fee-for-services

     schedule devised by CMS. See id. at ¶ 29. However, under

     MA, as revised by the Medicare Drug, Improvement and

     Modernization Act of 2003, 42 U.S.C. § 1395w-21 et seq (the

     “Medicare Advantage Act” or “Medicare Part C”), CMS

     contracts with the private Medicare Advantage organizations

     (“MAOs” or “MA plans”), who in turn contract with

     healthcare providers, to provide bundled Medicare plans to

     MA beneficiaries. See id. at ¶¶ 30-32. The MA scheme thus

     expanded Medicare beneficiaries’ insurance choices to

     include private plans with coordinated care and more

     comprehensive       benefits   than   those   provided   under

     traditional Medicare. See id. at ¶ 33.

        Unlike the payment structure under traditional Medicare,

     MAOs do not receive fee-for-service reimbursements from

     the government for the services to their enrollees. See id. at ¶

     34. Instead, they receive a per-person monthly payment to

     provide coverage for all Medicare-covered benefits to
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 6 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                           Page 6




     beneficiaries enrolled in the plan, a payment determined by

     CMS based on the difference between a plan’s bid and the

     federal benchmark. See id. If the plan’s bid is less than the

     benchmark, its payment from CMS is the bid plus a rebate,

     which must be returned to enrollees in the form of additional

     benefits or other options. See id. at ¶ 35. If the plan’s bid is

     equal to or above the benchmark, its payment is the

     benchmark amount, and each enrollee in that plan will incur

     an additional premium to cover the amount by which the bid

     exceeded the benchmark. See id.

        This payment structure was intended by Congress to

     improve “‘the range of benefit choices available to enrollees

     and the opportunity to share in savings where MA plans can

     deliver benefits at lower costs,’ to ‘[e]xpand the number and

     type of plans provided for, so that beneficiaries can choose

     from [different] types of plans,’ and to ‘[u]se open season

     competition among MA plans to improve service, improve

     benefits, invest in preventative care and hold costs down in

     ways that attract enrollees.’” Id. at ¶ 37 (quoting Medicare

     Program; Establishment of the Medicare Advantage Program;

     Final Rule, 70 Fed. Reg. 4589 (Jan. 28, 2005)).
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 7 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                           Page 7




        Indicative of just how far-reaching the implications of the

     outcome of this matter are, there are a myriad of parties

     participating in this case, including several intervening

     defendants. For purposes of clarity, we briefly sketch out the

     identity of those parties and the various claims and

     counterclaims that they have brought against one another.

                A. The Parties

        The Plaintiffs in this matter are made up of MMAPA, a

     trade organization that represents the leading MAOs of

     Puerto Rico, and several of its members, MMM, Triple-S, MCS

     and Humana (the “MAO Plaintiffs”). See Docket No. 1, ¶ 15.

     The MAO Plaintiffs, in turn, are private licensed health

     maintenance organizations (“HMOs”) that have contracts

     with CMS, the federal agency that partners with the States to

     administer Medicaid, Medicare and other government

     healthcare programs. See id. at ¶¶ 16-21. Pursuant to those

     contracts, the MAO Plaintiffs offer Medicare Advantage

     (“MA”) to the residents of Puerto Rico through various

     healthcare providers across the island. See id.

        The Commonwealth of Puerto Rico is represented by the

     Secretary of the Department of Justice and Insurance

     Commissioner of the Commonwealth of Puerto Rico. The

     Intervenor    Defendants     consist   of   various   healthcare

     providers, or organizations made up of those providers, that

     provide medical services to Medicare Advantage enrollees in
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 8 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                          Page 8




     Puerto Rico and have contracts with the MAO Plaintiffs to do

     so. See Docket Nos. 15, 26, 49, 72 and 90. These Intervenor

     Defendants represent an enormous number of medical

     services providers across the island: AHPR is a trade

     organization comprised of sixty-seven of the seventy-seven

     hospitals currently operating in Puerto Rico, as well as over

     seventy other members providing healthcare services, see

     Docket No. 15, pgs. 1-2; CLA and PRARIC represent over 120

     laboratories and over forty radiology imaging centers,

     respectively, see Docket No. 68, Exs. 1 and 2; and CMCPR is a

     compulsory       membership    association   made    up      of

     approximately 9,000 physicians licensed to practice medicine

     in Puerto Rico, see Docket No. 72.

                B. The Claims and Counterclaims

        Plaintiffs’ principal claim is that Subsection 7 of Puerto

     Rico Act 90-2019 P.R. Laws Ann. Tit. 26, § 1915 (“Act 90-

     2019”), is preempted, whether expressly or under the

     principle of conflict preemption by Medicare Part C. See

     Docket No. 1, ¶¶ 57-67. They argue that Medicare Part C

     contains an express-preemption provision that holds that the

     Medicare Advantage Act supersedes any State laws

     regulating MA plans. See id. at ¶ 58; 42 U.S.C. § 1395w-

     26(b)(3). In Plaintiffs’ view, Subsection 7, which prohibits

     MAOs from agreeing on fees lower than those established by

     CMS when contracting with healthcare providers and from
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 9 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                                   Page 9




     terminating such contracts without cause, is preempted by

     Medicare Part C’s express-preemption provision. See Docket

     No. 1 at ¶¶ 44, 62. Moreover, Subsection 7 is in direct conflict

     with Congress’ purposes and objectives in enacting Medicare

     Part C, which, according to Plaintiffs, were to promote

     competition and innovation by allowing MA plans to freely

     negotiate compensation and termination provisions with

     providers. See id. at ¶¶ 3, 66. Plaintiffs also bring claims under

     the Contracts Clause and the Takings Clause of the Fifth

     Amendment to the U.S. Constitution. 5

         Plaintiffs seek a judgment from this Court declaring that

     Medicare Part C preempts Subsection 7 of Act 90-2019 and

     violates the Contracts Clause and Takings Clause to the extent

     that it imposes minimum payment obligations on MAOs and

     prohibits termination of contracts between MAOs and

     providers without cause. See id., pg. 19. They also seek a

     permanent injunction enjoining Defendants from enforcing

     Subsection 7. See id.

         Defendants moved to dismiss Plaintiffs’ Complaint,

     mounting several defenses and arguing that Subsection 7 of

     Act 90-2019 is not preempted by Medicare Part C, nor does it

     impair Plaintiffs’ right to contract in violation of the Contracts

     Clause or constitute a taking under the Takings Clause such



     5Because we find that Act 90-2019 is preempted by Medicare Part C under
     the Supremacy Clause, as explained infra, we do not address the merits of
     Plaintiffs’ claims under the Contracts Clause and the Takings Clause.
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 10 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                                Page 10




     that the claims should be dismissed under Federal Rule of

     Civil Procedure 12(b)(6). See Docket No. 32. Defendants also

     contend that they are entitled to Eleventh Amendment and

     qualified immunity as to all claims, that Plaintiffs failed to

     comply with Puerto Rico Law No. 104 requiring notice to the

     Secretary of Justice and that the Court lacks federal subject

     matter jurisdiction, all of which, in the Government

     Defendants’ view, warrant dismissal.

        In    response,    Plaintiffs   opposed    the    Government

     Defendants’ Motion to Dismiss and filed a Cross-Motion for

     Summary Judgment. See Docket No. 48. Plaintiffs contend

     that preemption is purely a legal question that is properly

     resolved without factual development, and that the Court

     should    therefore    rule   summarily      on   Plaintiffs’    two

     preemption claims in Plaintiffs’ favor. See id., pgs. 10-16.

        The Intervenor Defendants also filed counterclaims along

     with their answers against Plaintiffs, arguing that Subsection

     7 of Act 90-2019 is not preempted by Medicare Part C and that

     that subsection does not violate the Contracts Clause nor the

     Takings Clause. See Docket Nos. 101, 102, 103. Plaintiffs

     moved to dismiss those counterclaims under Federal Rule of

     Civil Procedure 12(b)(6), reiterating their arguments from

     their opposition to the Government Defendants’ Motion to

     Dismiss. See Docket No. 110.
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 11 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                             Page 11




        On January 7, 2021, Plaintiffs moved for an expedited

     decision on the Government Defendants’ Motion to Dismiss

     and Plaintiffs’ Cross-Motion for Summary Judgment, the

     pending cross-motions in this matter, or, in the alternative,

     that the Court issue a preliminary injunction reserving the

     status quo until it rules on the pending cross-motions. See

     Docket No. 114. Plaintiffs allege that, in response to

     complaints by Intervening Defendants and other parties, the

     newly seated Insurance Commissioner has commenced

     investigations into Plaintiffs and issued expansive and

     burdensome demands for document production as a means

     of enforcing Act 90-2019. See id. at pg. 1. Plaintiffs request that

     the Court enjoin the Commissioner from continuing such

     investigations pending the outcome of this action. See id. at

     pg. 2.

        II.     Legal Backdrop

                A. Jurisdiction

        The Government Defendants argue in their Motion to

     Dismiss that the Court lacks subject matter jurisdiction over

     this matter. It is axiomatic that federal courts are courts of

     limited jurisdiction, possessing “only that power authorized

     by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co.

     of America, 511 U.S. 375, 377 (1994). As such, whether this

     Court has subject matter jurisdiction over the present matter

     is a question that must necessarily be solved at the threshold
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 12 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                            Page 12




     level. See Lawless v. Steward Health Cares Sys., LLC, 894 F.3d 9,

     16 (1st Cir. 2018) (“Since the existence of federal subject-

     matter jurisdiction implicates our power to hear and

     determine a case, we must address that issue before

     proceeding further.” (citing Steel Co. v. Citizens for a Better

     Env’t, 523 U.S. 83, 94-95 (1998)). First, the Government

     Defendants attempt to argue that, in the absence of diversity

     jurisdiction, Plaintiffs fail to meet their burden of establishing

     in the Complaint the basis for federal question jurisdiction

     under 28 U.S.C. § 1331 for their preemption claims.

        We find this argument unpersuasive. In the very first

     sentence of the Complaint, Plaintiffs clearly aver that “[t]his

     case is about federal preemption of a Puerto Rico law.”

     Docket No. 1, ¶ 1. They also cite the U.S. Constitution as a

     basis for the Court’s jurisdiction over the this matter, meaning

     that, in conjunction with the fact that the preemption claims

     flow from the Supremacy Clause of the U.S. Constitution,

     Plaintiffs’ claims ipso facto “arise under” federal law for

     purpose of § 1331, even if the Supremacy Clause is not

     explicitly cited. See id. at ¶ 11; U.S. Const. art. VI, cl. 2;

     Hillsborough Cnty. V. Automated Med. Labs., Inc., 471 U.S. 707,

     712-13 (1985) (explaining the relationship between the

     Supremacy Clause and the principle of preemption).
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 13 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                                      Page 13




         Next, the Government Defendants cite Nashoba Commc’ns

     Ltd. P’ship No. 7 v. Town of Danvers, 893 F.2d 435 (1st Cir. 1990)

     and Public Service Comm’n v. Wycoff Co., 344 U.S. 237 (1952) in

     support of their proposition that this suit is merely an

     anticipated defense in response to a possible suit by

     Defendants seeking to enforce Act 90-2019, which violates the

     “well-pleaded complaint rule.” 6 However, Plaintiffs argue

     that the First Circuit has since solidified the principle that

     federal courts have subject matter jurisdiction over suits

     alleging federal preemption and seeking declaratory and

     injunctive relief against state agencies acting in a manner

     inconsistent with federal law, essentially abrogating Nashoba.

     We agree. See Local Union No. 12004, United Steelworkers of

     America v. Massachusetts, 377 F.3d 64, 72-75 (1st Cir. 2004). In

     Local Union, the First Circuit acknowledged the tension

     between Wycoff, upon which the Nashoba decision relies, and

     other Supreme Court jurisprudence, namely, Shaw v. Delta Air

     Lines, Inc., 463 U.S. 85 (1983). Id. at 74. Shaw held that “[a]

     plaintiff who seeks injunctive relief from state regulation, on

     ground that such regulation is pre-empted by a federal statue

     which, by virtue of the Supremacy Clause of the Constitution,

     must prevail, thus presents a federal question which the



     6Under that rule, “a suit arises under the Constitution and laws of the
     United States only when the plaintiff’s statement of his own cause of
     action shows that it is based upon those laws or that Constitution.”
     Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003) (quoting Louisville &
     Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908)).
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 14 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                             Page 14




     federal courts have jurisdiction under 28 U.S.C. § 1331 to

     resolve.” 463 U.S. at 96 n.14. The First Circuit found that

     Verizon Maryland Inc v. Public Service Comm’n, 535 U.S. 635

     (2002) explicitly reinforced the strength of the Shaw principle,

     thereby rendering the preemption holdings of Nashoba, Wycoff

     and their progeny toothless. The First Circuit in Local Union,

     interpreting Verizon and Shaw, held that in suits against state

     officials for declaratory and injunctive relief, like the one here,

     “a plaintiff may invoke the jurisdiction of the federal courts

     by asserting a claim of preemption, even absent an explicit

     statutory cause of action.” 377 F.3d at 75. The First Circuit

     reasoned that the suit, as the one here, was “not merely the

     assertion of a federal issue that, but for the declaratory

     judgment device, would arise only as a defense to a state-law

     cause of action.” Id.

        The present case can also be significantly distinguished

     from Nashoba factually. In Nashoba, the plaintiff cable

     company bid on a contract with the defendant town to

     construct and operate a cable television system in the town,

     with the town asking the applicants if they would agree to

     honor a two-year rate freeze as part of the contract. 893 F.2d

     at 440. The plaintiff agreed and won the contract. Id.

     Thereafter, the plaintiff raised its rates and the town counsel

     responded with a letter stating that the rate hike was in

     violation of its contract and recommended sanctions. Id. at

     436-37. The plaintiff then sued in federal court seeking
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 15 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                           Page 15




     declaratory and injunctive relief from the “rate freeze”

     provision of the contract, claiming it was preempted by the

     federal Cable Act. Id. at 437. In finding a lack of federal

     question jurisdiction, the First Circuit reasoned that the state

     action in that case was “not regulation, it [was] enforcement

     of a contractual commitment Nashoba proposed unilaterally,

     in full awareness of the Cable Act.” Id. at 440. Under this

     reasoning, the First Circuit viewed the suit as merely an

     anticipated defense to a state breach of contract claim by the

     town, which is an insufficient basis for federal question

     jurisdiction under the well-pleaded complaint rule. Id. at 437.

        Here, on the other hand, the government of Puerto Rico

     passed a law affecting Plaintiffs’ already-existing contracts

     with providers and regulating an area of Medicare Advantage

     that the federal statute expressly states cannot be regulated by

     the states. In that way, this case is more factually akin to

     Verizon and Local Union, which dealt with state regulation in

     contravention of federal law and a plaintiff seeking to enjoin

     the enforcement of such regulation rather than anticipating a

     defense to a state contract action stemming from the plaintiff’s

     breach of contract, resulting in findings in favor of federal

     question jurisdiction. Verizon, 535 U.S. at 648; Local Union, 377

     F.3d at 75. Here, Defendants do not allege that Plaintiffs have

     breached their contracts with providers, which would lend

     merit to their argument that this suit is merely an anticipated

     defense to contract action; in fact, the contracts are not even
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 16 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                                       Page 16




     before the Court. Thus, the Government Defendants’ reliance

     on Nashoba is misplaced, and that decision does not dictate a

     lack of federal question jurisdiction over the matter before us.

                  B. Remaining Threshold Issues Raised in Government
                     Defendants’ Motion to Dismiss

                            1. Eleventh Amendment and Qualified
                              Immunity

         In their Motion to Dismiss, Government Defendants argue

     that they are immune to the claims made against them under

     the Eleventh Amendment to the U.S. Constitution and under

     the doctrine of qualified immunity. See Docket No. 32, pgs. 6-

     11. They contend that a lawsuit against state officers acting in

     their official capacity is tantamount to a lawsuit against the

     state 7 itself, actions that are prohibited by the Eleventh

     Amendment. See id. at pg. 7; U.S. Const. amend. XI. In

     addition, they argue that qualified immunity also serves to

     bar the present action because “the complaint fails to properly

     plead that any of the appearing defendants violate a clearly

     established constitutional rights [sic].” Id. at pg. 11; see also

     Pearson v. Callahan, 555 U.S. 223, 231 (2009) (explaining that

     qualified immunity protects government officials “from

     liability for civil damages insofar as their conduct does not

     violate clearly established statutory or constitutional rights of




     7Puerto Rico is considered a state for purposes of Eleventh Amendment
     protections. Torres v. Puerto Rico Tourism Co., 175 F.3d 1, 3 (1st Cir. 1999).
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 17 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                            Page 17




     which a reasonable person would have known” (quotation

     marks and citations omitted)).

        However, it is well-settled that the Eleventh Amendment

     does not prohibit a suit against a state official when that suit

     seeks only declaratory or prospective injunctive relief in order

     to end an ongoing violation of federal law. Ex parte Young, 209

     U.S. 123, 155-156 (1908); see also Green v. Mansour, 474 U.S. 64,

     68 (1st Cir. 1985). Thus, under this so-called Ex parte Young

     doctrine, the protections of the Eleventh Amendment are

     limited to suits for monetary relief. See Mills v. Maine, 118 F.3d

     37, 54 (1st Cir. 1997) (citing Pennhurst State Sch. & Hosp. v.

     Halderman, 465 U.S. 89, 102-03 (1984)). Similarly, qualified

     immunity does not block actions seeking to enjoin future

     conduct and is only available to bar suits for damages. See

     County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998); Lugo

     v. Alvarado, 819 F.2d 5, 7 (1st Cir. 1987).

        The Government Defendants incorrectly state that

     Plaintiffs seek both monetary and injunctive relief and

     therefore the Eleventh Amendment and qualified immunity

     serve to bar this lawsuit. See Docket No. 32, ¶ 28. Yet the

     Complaint plainly requests only prospective declaratory and

     injunctive relief regarding further enforcement of Act 90-2019.

     Therefore, neither the Eleventh Amendment nor the doctrine

     of qualified immunity deprives the Court of jurisdiction over

     this matter as to the Government Defendants.
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 18 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                            Page 18




                          2. Puerto Rico Law No. 104

        The Government Defendants also argue that Plaintiffs

     failed to comply with the notice requirements of Puerto Rico

     Law No. 104, P.R. Laws Ann. Tit. 32 § 3077a, which requires

     prior notification to the Secretary of Justice for actions against

     the Commonwealth of Puerto Rico. See Docket No. 32, pg. 12.

     However, that statute clearly states, and the Government

     Defendants even admit, that the notice requirement applies

     only to actions for damages. P.R. Laws Ann. Tit. 32 § 3077a;

     see also Docket No. 32, pg. 12 (“Failure to comply with the

     timely presentation of the written notice bars the judicial

     action of any kind against the Commonwealth of Puerto Rico

     for damages caused by a culpable or negligent act of the

     Commonwealth.” (emphasis added)). The present action is

     one for declaratory and injunctive relief, not one for damages,

     and Puerto Rico Law No. 104 is therefore inapplicable here.

        III.    Analysis

                A. Standards of Review

                     1. Motion to Dismiss under Fed. R. Civ. P.

                        12(b)(6)

        In order to survive a motion to dismiss for failure to state

     a claim under Federal Rule of Civil Procedure (12)(b)(6), a

     complaint must contain sufficient factual matter “to state a

     claim to relief that is plausible on its face.” Bell Atl. Corp. v.

     Twombly, 550 U.S. 544, 570 (2007). In deciding whether this
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 19 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                            Page 19




     standard has been met such that the plaintiff has raised “a

     right to relief above the speculative level,” id. at 555, a court

     accepts as true all well-pleaded facts and draws all reasonable

     inferences in the plaintiff’s favor. Parker v. Hurley, 514 F.3d 87

     (1st Cir. 2008). However, the court must also “isolate and

     ignore statements in the complaint that simply offer legal

     labels and conclusions or merely rehash cause-of-action

     elements.” Schatz c. Republican State Leadership Comm., 669

     F.3d 50, 55 (1st Cir. 2012). While a complaint need not give

     detailed factual allegations, “[t]hreadbare recitals of the

     elements of a cause of action, supported by mere conclusory

     statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678-

     79 (2009).

                     2. Judgment on the Pleadings

        As mentioned, supra, we treat Plaintiffs’ Cross-Motion for

     Summary Judgment as a Motion for Judgment on the

     Pleadings under Federal Rule of Civil Procedure 12(c)

     considering the absence of a factual record in this case. Rule

     12(c) permits a party to move for judgment on the pleadings

     at any time “[a]fter the pleadings are closed,” provided the

     motion does not delay the trial. Fed. R. Civ. P. 12(c). While a

     motion to dismiss under Rule 12(b)(6) and a motion for

     judgment on the pleadings under Rule 12(c) are generally

     accorded the same treatment, a Rule 12(c) motion implicates

     all the pleadings, rather than the complaint alone. Aponte-
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 20 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                                         Page 20




     Torres v. Univ. of Puerto Rico, 445 F.3d 50, 54-55 (1st Cir. 2006).

     Because a Rule 12(c) motion, like a Rule 12(b)(6) motion,

     requires some assessment of the merits of the case at its

     nascence, “the court must view the facts contained in the

     pleadings in the light most favorable to the nonmovant and

     draw all reasonable inferences therefrom to the nonmovant’s

     behoof.” R.G. Fin. Corp. v. Vergara-Nuñez, 446 F.3d 178, 182 (1st

     Cir. 2006) (citing Rivera-Gomez v. de Castro, 843 F.2d 631, 635

     (1st Cir. 1988)).

                    B. Statutory Provisions at Issue

                        1.   The Medicare Prescription Drug,
                             Improvement and Modernization Act of
                             2003, 42 U.S.C. § 1395w-21 et seq.

           Medicare Part C, or Medicare Advantage, contains an

     express-preemption provision (the “Preemption Provision”)

     that provides that “[t]he standards established under this part

     shall supersede any State law or regulation (other than State

     licensing laws or State laws relating to plan solvency) with

     respect to MA plans which are offered by MA organizations

     under this part.” 42 U.S.C. § 1395w-26(b)(3). 8

           Furthermore, the statute states that, “in order to promote

     competition . . . the Secretary may not require any MA

     organization to contract with a particular hospital, physician,

     or other entity or individual to furnish items and services

     under this subchapter or require a particular price structure


     8   This preemption provision is also codified at 42 C.F.R. § 422.402.
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 21 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                         Page 21




     for payment under such a contract to the extent consistent

     with the Secretary’s authority under this part.” 42 U.S.C. §

     1395w-24(a)(6)(B)(iii).

        Also, relevant here, pursuant to an accompanying

     regulation by CMS, “[a]n MA organization and a contracting

     provider must provide at least 60 days written notice to each

     other before terminating the contract without cause.” 42

     C.F.R. § 422.202(d)(4).

                    2.   Subsection 7 of Puerto Rico Act 90-2019

        On August 1, 2019, the Legislative Assembly of Puerto

     Rico passed Act 90-2019, which amended section 19.150 of

     Law No. 77 of June 19, 1957, also known as the Insurance

     Code of Puerto Rico, by adding Subsection 7. See P.R. Laws

     Ann. Tit. 26 § 1915. Specifically, Subsection 7 prohibits MAOs

     from, among other things, (1) agreeing to accept fees from

     providers lower than those established for Puerto Rico by

     CMS for services provided as an MA provider (the

     “Mandated Price Provision”); and (2) terminating or

     rescinding a contract with a provider or health professional

     without just cause (the “Termination Provision”). Id. Any

     contract term inconsistent with such prohibitions is to be

     considered void. Id.

        Additionally, in the bill that became Act 90-2019, the

     Puerto Rico Senate made explicitly clear its public policy

     reasons for amending the Insurance Code to include

     Subsection 7: it sought to address the “mass exodus of
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 22 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                               Page 22




     medical professionals” from Puerto Rico at alarming rates by

     eliminating insurers’ practice of paying providers below the

     minimum reimbursement rates paid by CMS under standard

     Medicare. See Docket No. 1, Ex. 2. In prohibiting such a

     practice, the Puerto Rico Senate intended to benefit providers

     in order to retain those medical professionals fleeing the

     island in pursuit of better economic opportunities. Id. It noted

     that Medicare reimbursement rates established by CMS for

     Puerto Rico physicians are lower than those established for

     physicians in any other state or territory of the United States.

     Id.    Under the MA scheme, insurers in Puerto Rico like

     Plaintiffs pay rates even below the already-low rates paid by

     CMS under Medicare, thus encouraging the flight of medical

     professionals to other jurisdictions where reimbursement

     rates are higher. Id. According to the Puerto Rico Senate, the

     enactment of Subsection 7 was therefore necessary to meet

     this public health crisis that threatens the health of the citizens

     of Puerto Rico and the “compelling State interest of retaining

     the physicians who are leaving Puerto Rico.” Id.

                C. Preemption

           The principle of federal preemption flows from the

     Supremacy      Clause        of   the   U.S.   Constitution,   which

     “invalidates state laws that interfere with, or are contrary to,

     federal law.” Hillsborough Cnty., 471 U.S. at 712 (internal

     quotations omitted); see also U.S. Const. art. VI, cl. 2. Because
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 23 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                                      Page 23




     the ability to nullify a state law 9 is an extraordinary power not

     to be exercised lightly, we “start with the assumption that the

     historic police powers of the States [are] not to be superseded

     by . . . Federal Act unless that [is] the clear and manifest

     purpose of Congress.” Rice v. Santa Fe Elevator Corp., 331 U.S.

     218, 230 (1947); see also Massachusetts Ass’n of Health Maint.

     Orgs. V. Ruthardt, 194 F.3d 176, 178-79 (1st Cir. 1999). Those

     historic police powers traditionally include the health and

     safety of a state’s citizens. See Medtronic, Inc. v. Lohr, 518 U.S.

     470, 475 (1996); Metro. Life Ins. Co. v. Massachusetts, 471 U.S.

     724, 756 (1985) (“States traditionally have had great latitude

     under their police powers to legislate as to the protection of

     the lives, limbs, health, comfort, and quiet of all persons.”

     (internal quotations omitted)). Such a presumption “is

     consistent with both federalism concerns and the historic

     primacy of state regulation of matters of health and safety.”

     Medtronic, 518 U.S. at 485. Following inexorably from this

     approach is the principle that “the purpose of Congress is the

     ultimate touchstone of pre-emption analysis.” Cipollone v.

     Liggett Grp., Inc., 505 U.S. 504, 516 (1992).




     9 “The test for federal pre-emption of Puerto Rico law is the same as the
     test under the Supremacy Clause for pre-emption of the law of a State.”
     Puerto Rico Dep’t. of Consumer Affairs v. Isla Petroleum Corp., 485 U.S. 495,
     495 (1988).
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 24 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                             Page 24




        Under the Supremacy Clause, federal law may preempt

     state law in various ways. First, preemption may be express,

     as “Congress is empowered to pre-empt state law by so

     stating in express terms.” Hillsborough Cnty., 471 U.S. at 713.

     In the absence of an express mandate by Congress or federal

     agency, state law is impliedly preempted if that law conflicts

     with federal law, meaning where “compliance with both state

     and federal law is impossible,” or where “the state law ‘stands

     as an obstacle to the accomplishment and execution of the full

     purposes and objectives of Congress.’” California v ARC

     America Corp., 490 U.S. 93, 100 (1989). “In either situation,

     federal law must prevail.” Oneok, Inc. v. Learjet, Inc., 575 U.S.

     373, 377 (2015). State law may also be preempted if federal law

     “so thoroughly occupies a legislative field as to make

     reasonable the inference that Congress left no room for the

     State to supplement it.” Cipollone, 505 U.S. at 516 (internal

     quotations omitted); see also Arizona v. U.S., 567 U.S. 387, 399-

     400 (2012). Moreover, the Supreme Court has made clear that

     state laws can be preempted “by federal regulations as well

     as by federal statutes.” Hillsborough Cnty., 471 U.S. at 713.

        Where Congress expressly “ordained that its enactments

     alone are to regulate a [subject,] . . . state laws regulating that

     [subject] must fall.” Ruthardt, 194 F.3d at 179 (quoting Jones v.

     Rath Packing Co., 430 U.S. 519, 525 (1977)). However, even

     where a statute contains an express preemption provision, the

     Court must assess the scope of that provision by discerning
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 25 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                         Page 25




     the congressional purpose behind it. See Medtronic, 518 U.S. at

     485-86. Such intent is primarily inferred from the text itself

     and the “statutory framework” surrounding it, but it is also

     revealed    through      “the   reviewing   court’s   reasoned

     understanding of the way in which Congress intended the

     statute and its surrounding regulatory scheme to affect

     business, consumers, and the law.” Id. at 486.

        With that framework in mind, we turn to the federal and

     state laws at issue, beginning with the plain language of the

     Preemption Provision of the Medicare Advantage Act. That

     clause states that the “standards established” under Medicare

     Part C “shall supersede any state law or regulation (other than

     State licensing laws or State laws relating to plan solvency)”

     regarding MA plans offered by MAOs. 42 U.S.C. § 1395w-

     26(b)(3). Defendants read this provision as preempting only

     those state laws that overlap with an existing federal standard

     under Medicare Part C. Plaintiffs, however, interpret the

     modifying term “any” before “State law or regulation” and

     the inclusion of the two listed exceptions to mean that

     Congress intended for all state laws or regulations that

     purports to regulate MA plans offered by MAOs (except those

     relating to licensing and solvency), whether or not such laws

     overlap with an existing federal standard, are preempted. We

     agree with Plaintiffs. The Preemption Provision clearly states

     in the broadest of terms that Medicare Part C supersedes all

     regulation by the States of MA plans offered by MAOs, with
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 26 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                          Page 26




     only two explicitly delineated exceptions, neither of which are

     applicable here. See 42 U.S.C. § 1395w-26(b)(3).

        This interpretation, beyond being clear from the text of the

     statute itself, is supported by changes Congress made to the

     Preemption Provision in passing the Medicare Advantage

     Act. Prior to 2003, that provision stated that only state laws

     relating to specifically enumerated areas of Medicare+Choice

     (the earlier name for Medicare Advantage) were superseded

     by federal law. See Ruthardt, 194 F.3d at 178 (quoting the

     earlier version of the Preemption Provision). The Medicare

     Advantage Act removed that list and replaced it with the

     broad language that “any state law or regulation” (except for

     state licensing and solvency) is superseded by federal law. 42

     U.S.C. § 1395w-26(b)(3) (emphasis added).

        Besides, the legislative history of the Preemption

     Provision clarified that “the Medicare Advantage Program is

     a federal program operated under Federal rules and that State

     laws, do not, and should not apply, with the exception of state

     licensing laws or state laws related to plan solvency.” First

     Med. Health Plan, Inc. v. Vega-Ramos, 479 F.3d 46, 51 (1st Cir.

     2007) (internal quotations omitted); see also N.H. Motor Transp.

     Ass’n v. Rowe, 448 F.3d 66, 74 (1st Cir. 2006) (explaining that,

     in determining the preemptive scope of a congressional

     enactment, courts rely on a statute’s legislative history, in

     addition to its plain language, to develop “a reasoned
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 27 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                                        Page 27




     understanding of the way in which Congress intended the

     statute” to operate).

          Statements made by CMS in the Federal Register, cited by

     Plaintiffs, 10 are also illuminating. CMS clarified that in 2003,

     the Medicare Advantage Act amended the Preemption

     Provision      “by     eliminating       the    general      and     specific

     preemption distinctions . . .                  and expanded Federal

     preemption of State standards to broadly apply preemption

     to all State law regulation (other than [licensing and solvency

     laws]).” 70 Fed. Reg. 4664. According to CMS, Congress

     intended to “fully preempt State laws” and emphasized that

     “Medicare is a Federal program and that State laws should

     not apply.” Id. In response to the changes to the Preemption

     Provision, CMS revised § 422.402 (the Preemption Provision’s

     regulatory counterpart) “to clearly state that MA standards

     supersede State law and regulation with the exception of

     licensing laws and laws relating to plan solvency.” Id. at 4663.



     10To clarify, our consideration of CMS’s statements of intent contained
     within the Federal Register do not amount to consideration of documents
     outside the pleadings such that summary judgment is appropriate, as
     Plaintiffs incorporate by reference that document into the Complaint. See
     Docket No. 1, ¶¶ 37, 53 n.3 and 54. When ruling on a 12(b)(6) motion to
     dismiss, “[a] district court may also consider ‘documents incorporated by
     reference in [the complaint], matters of public record, and other matters
     susceptible to judicial notice.’” Giragosian v. Ryan, 547 F.3d 59, 65 (1st Cir.
     2008) (quoting In re Colonial Mortgage Bankers Corp., 324 F.3d 12, 20 (1st Cir.
     2003)); see also Young v. Lepone, 305 F.3d 1, 10-11 (1st Cir. 2002) (finding it
     proper for the district court to consider letters excerpted and referenced in
     the complaint when ruling on a 12(b)(6) motion to dismiss).
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 28 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                           Page 28




     Put plainly, “with those exceptions, State laws do not apply

     to MA plans offered by MA organizations.” Id. CMS even

     goes as far as saying that the changes made by the Medicare

     Advantage Act “relieve[ ] uncertainty of which State laws are

     preempted by ‘preempting the field’ of State laws other than

     State laws on licensing and solvency.” Id. at 4694.

        Thus, both the text and the “surrounding regulatory

     scheme,” Medtronic, 518 U.S. at 486, compel the conclusion

     that the Mandatory Price Provision and the Termination

     Provision of Act 90-2019, which purport to regulate areas of

     Medicare Advantage in Puerto Rico not falling within the

     exceptions    of   licensing   and   solvency,   are   expressly

     preempted by the Medicare Advantage Act, regardless of

     whether they conflict with any standards under that statute.

        Defendants contend that the Preemption Provision only

     preempts state laws relating to “MA plans,” and that

     contracts between MAOs and healthcare providers fall

     outside of the scope of that term. According to Defendants,

     states are not prohibited from regulating matters unrelated to

     MA plan standards, such as the circumstances of a MAO and

     provider contractual relationship. In support of this

     argument, the Government Defendants in their Motion to

     Dismiss cite several cases in support of this contention, each
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 29 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                                Page 29




     of which is distinguishable from the present matter.11 In Med.

     Card Sys. V. Equipo Pro Convalecencia, 587 F.Supp.2d 384

     (D.P.R. 2008) and MMM Healthcare, Inc. v. MCS Health Mgmt.

     Options, 818 F.Supp.2d 439 (D.P.R. 2011), the court addressed

     whether the Preemption Provision of Medicare Part C

     preempted contract claims between MAOs and healthcare

     providers, finding in the negative. That is not the issue before

     us; today we rule on whether the Preemption Provision

     preempts a state law regulating the way MAOs pay providers

     for MA services and terminate their contracts with those

     providers, not whether those parties may bring contract

     claims before the Court.

          In Vega-Ramos, the issue was whether a state law excluding

     an insurer from a state-run program designed to extend full

     prescription drug coverage to Puerto Rico residents eligible

     for Medicare and Medicaid was preempted by the

     Preemption Provision. 479 F.3d at 47, 52. The court found that

     the agency empowered by the law to exclude the insurer was

     not setting a standard for the operation of an MA plan

     operating under Medicare, but “acting to protect the integrity

     of the Puerto Rico Medicaid system in its role as the

     Commonwealth’s Medicaid administrator.” Id. at 52.




     11We do not address the state court cases nor cases from other federal
     jurisdictions cited by the Government Defendants, as we find them
     unpersuasive and we are not bound by their holdings.
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 30 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                           Page 30




        Therefore, the preemption provision did not apply to

     knock down the state law. Id. In contrast, the state law at issue

     here does set a standard for the operation of an MA plan

     operating under Medicare, and Vega-Ramos is therefore

     inapposite.

        Our decision today is made in full recognition of the

     severity of the public health crisis that Act 90-2019 is meant to

     address. However, we cannot ignore the “fundamental tenet

     of our system of federalism that constitutionally enacted

     federal law is supreme to state law.” Rowe, 448 F.3d at 74.

     Under that principle, and because we find that the Mandatory

     Price Provision and the Termination Provision fall within the

     ambit of the Preemption Provision, we hold that Subsection 7

     of Act 90-2019 is preempted by the Medicare Advantage Act.

        IV.      Conclusion

              Having carefully examined the arguments raised by

        the parties, the Government Defendants’ Motion to

        Dismiss at Docket Number 32 is DENIED, Plaintiffs’

        Motion for Judgment on the Pleadings (formerly a Cross-

        Motion for Summary Judgment) at Docket Number 48 is

        GRANTED and the remaining pending motions at Docket

        Numbers 110 and 114 are MOOT. Having granted
Case 3:19-cv-01940-SCC Document 131 Filed 03/01/21 Page 31 of 31
     MMAPA ET AL. v. EMANUELLI-
     HERNANDEZ ET AL.                                           Page 31




        Plaintiffs’ Motion at Docket Number 48, we accordingly

        enter a declaratory judgment that Subsection 7 of Puerto

        Rico Act 90-2019 is expressly preempted by the Medicare

        Prescription Drug, Improvement and Modernization Act

        of 2003, 42 U.S.C. § 1395w-21 et seq.

            IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 1st day of March 2021.

                    S/ SILVIA CARREÑO-COLL
                    UNITED STATES DISTRICT COURT JUDGE
